Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160033698 A1 (Escuti).
Regarding Claims 1-2 and 4, Escuti discloses an optical element. The optical element includes at least one liquid crystal polarization grating (paragraph 0007). The liquid crystal material may be anisotropic (paragraph 0102). The liquid crystal material is provided as a multitude of layers (paragraph 0078). The layers extend along a first plane (see 105a, 105b, 105n in Fig. 1) and include helical patterns (paragraphs 0086-0087). The helical patterns result in the liquid crystal orientations of one or more of the layers to vary, achieving a slanted Bragg polarization grating (paragraph 0086). The polarization gratings can also function as a polarizing beam splitter (paragraph 0095). The optical element may be a reflective optical element (see paragraph 0084 and Fig. 4).
Regarding Claims 5-8 and 19, Escuti discloses that the layers of liquid crystal material have helical patterns (paragraphs 0086-0087). The layers are formed as planes that meet the Bragg condition (paragraph 0012). The layers may comprise first and second regions having different local grating periods (paragraph 0031). More regions may be included in the layers as well (paragraph 0064). The different regions may have the liquid crystal aligned such that the regions have a corresponding alignment pattern (paragraph 0102). The helical patterns act to redirect a portion of incident light into a different direction (see Fig. 4 and Fig. 2, as well as paragraph 0028). As shown in Fig. 2, the plurality of stacked layers can be configured to diffract the light into a zero order beam and a first order beam, which do not intersect (see Fig. 2 and paragraph 0020).
Regarding Claim 16, Escuti discloses that there are multiple layers of optically coupled anisotropic material used (see Fig. 1 and paragraph 0077). Each layer extends along a first plane (see Fig. 1). The layers are arranged such that the Bragg condition is attained in each layer (“Q>1”, paragraph 0077). Each layer possesses a helical twist (paragraph 0086).
Regarding Claim 17, Escuti discloses that the plurality of layers may be first layers having first grating periods and may be configured to alter the direction of propagation of a first wavelength of light (paragraph 0028). A plurality of stacked layers may be on the first layers and may be respectively configured to alter the direction of propagation of a second wavelength of light (paragraph 0028).
Regarding Claim 18, Escuti discloses that the optical element may be used in a polarization beam splitter (paragraphs 0095-0097). This beam splitter diffracts some of the light and transmit some of the light, based on the polarization of the light provided (paragraph 0096).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160033698 A1 (Escuti) in view of US 20150077700 A1 (De Sio).
Regarding Claim 3, Escuti discloses an optical element according to instant Claims 1 and 2. However, the optical element does not disclose cycloidal patterns in the anisotropic material. De Sio teaches ophthalmic lenses. The lenses taught by De Sio may include an optical element including liquid crystals (paragraph 0083). In some embodiments, a layer exists that includes regions of liquid crystal material (i.e. an anisotropic material) aligned in a cycloidal pattern (paragraph 0012). Escuti and De Sio are analogous art because both references pertain to optical elements utilizing liquid crystals. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to arrange the liquid crystal material disclosed by Escuti in a cycloidal pattern, as taught by De Sio, because the cycloidal orientation of the liquid crystal layers may introduce additional focusing power of a lens element using the layers (see De Sio, paragraph 0098).
Regarding Claims 9-14, Escuti discloses an optical element according to instant Claim 6. However, Escuti is silent in regards to the optical element acting as a lens. De Sio teaches ophthalmic lenses that include an optical element that includes liquid crystals (paragraph 0083). As stated above, De Sio teaches that the liquid crystal material is arranged in a cycloidal pattern (paragraph 0012). De Sio teaches a diffractive waveplate lens which converges light rays at a common focal point, which is located on an axis passing through the cent of the optical element (paragraph 0096 and Fig. 5E). There are respective regions within the optical element in which the liquid crystal material is aligned in a cycloidal pattern in the plane of the local surface of the lens (paragraph 0026). The angles of the grating regions are discussed in paragraph 0093 of De Sio. The lens may also diverge the light rays passed through the lens, such that the rays intersect and travel to distinct locations (see Fig. 5E). Escuti and De Sio are analogous art because both references pertain to optical elements utilizing liquid crystals. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the optical element disclosed by Escuti as a lens, as taught by De Sio, because the lens design taught by De Sio may provide a higher strength of the lens with thinner films than typical liquid crystal lenses and can provide focal power adjustment (see De Sio, paragraph 0097).
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160033698 A1 (Escuti) in view of US 20090225642 A1 (Tukker).
Regarding Claims 15 and 20, Escuti discloses an optical element according to instant Claim 6. However, Escuti is silent in regards to the optical element acting as a wavefront modifier or the optical element having multiple operation states. Tukker teaches a switchable optical element. The optical element of Tukker includes a wavefront modifier (paragraphs 0009-0013). The optical element is switchable between a first state and a second state (paragraph 0009). The states are changed by applying a voltage to a second electrode (paragraphs 0023-0025), which allows for the focus of the radiation beam to be varied (paragraph 0022). Escuti and Tukker are analogous art because both references pertain to optical elements. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the optical element disclosed by Escuti in a wavefront modifier and to operate the optical element in multiple states, as taught by Tukker, because a switchable optical element such as the one taught by Tukker can introduce different wavefront modifications into a radiation beam in a relatively efficient manner (Tukker, paragraph 0008) and also allows the element to be designed and constructed to meet a wide range of criteria required by optical applications needing to introduce a wavefront modification into a radiation beam (Tukker, paragraph 0018).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                  

/PETER L VAJDA/Primary Examiner, Art Unit 1737
07/15/2022